DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on April 26, 2022 has been entered.  Applicant has amended claims 1, 3, 6, 9, 15, 22 and 23.  Claims 1-3, 6, 8-10, 14-16, 20, 22-23, 25-26 and 28-29 remain pending, have been examined and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 2/22/2022 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 6, 8-10, 14-16, 20, 22-23, 25-26 and 28-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, in part, “prior to the blockchain network performing the consensus verification on the transaction request, generating, by the one or more processors executing the service logic execution module, a log file recording a history of software operations of the account balance modification operation, and sending the log file to the one or more processors executing a blockchain function module of the designated member node, wherein the history of software operations of the account balance modification operation comprises: history of software operations of a windows system, a service logic processing system, or a database management system, wherein a suffix of the log file comprises: .log.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Specifically, Examiner is unable to find any details (e.g., steps, flowcharts, etc) describing the manner in which the log file is generated.  Applicant’s disclosure indicates that the designated member node may generate a log file used for recording the account balance modification operation, and that the log file is a record file or a file set used for recording an operation event of a software system (such as a windows system, a service logic processing system, and a database management system).  Specification [0051].  While the disclosure provides some indication as to who would generate the log file and what would be in the log file, the disclosure fails to describe the specific series of steps that would be used to generate the log file.  For example, it is unknown how the one or more processors would determine the history of software operations in order for it to be included in the log file.  Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).
Independent claims 9 and 15 contain a substantially similar limitation to that described above, accordingly, claims 9 and 15 are also rejected for the same reasons and rational.  Claims 2-3, 6, 8, 10, 14, 16, 20, 22-23, 25-26 and 28-29 are also rejected based upon their dependency to claim 1, 9 or 15. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-3, 6, 8-10, 14-16, 20, 22-23, 25-26 and 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Under the 2019 PEG step 1 analysis, it is determined that the claims are directed to the statutory category of a process (i.e. claims 1-3, 6, 8 and 22-23), a manufacture (i.e. claims 9-10, 14, and 25-26), and a machine (claims 15-16, 20 and 28-29), where the machine and manufacture include the process limitations that are directed to substantially the same subject matter of the process.  Therefore, we proceed to step 2A, Prong 1. 
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims.  Claim 1 recites:
receiving, by one or more processors executing a service logic execution module of a designated member node, a transaction request comprising a paying user identifier of a paying user, a designated resource amount, and a receiving user identifier of a receiving user, the paying user paying the designated resource amount, and the receiving user receiving the designated resource amount, wherein the designated member node is one of a plurality of member nodes of a blockchain network;
prior to the blockchain network performing consensus verification on the transaction request, performing, by the one or more processors executing the service logic execution module, transaction feasibility verification off the blockchain network according to the transaction request;
sending, by the one or more processors executing the service logic execution module, an account balance modification instruction to the one or more processors executing a database management module of the designated member node in response to the transaction feasibility verification being successful;
performing, by the one or more processors executing the database management module, an account balance modification operation in a database off the blockchain network according to the account balance modification instruction, wherein the account balance modification operation comprises deducting the designated resource amount from a virtual resource account corresponding to the paying user identifier and adding the designated resource amount to a virtual resource account corresponding to the receiving user identifier;
prior to the blockchain network performing the consensus verification on the transaction request, generating, by the one or more processors executing the service logic execution module, a log file recording a history of the software operations of the account balance modification operation, and sending the log file to the one or more processors executing a blockchain function module of the designated member node, wherein the history of software operations of the account balance modification operation comprises: history of software operations of a windows system, a service logic processing system, or a database management system, wherein a suffix of the log file comprises: .log;
generating, by the one or more processors executing the blockchain function module, a log file summary by applying a hash algorithm to the log file;
broadcasting, by the one or more processors executing the blockchain function module, a blockchain transaction comprising the log file and the log file summary to the blockchain network, such that the plurality of member nodes publish the blockchain transaction comprising the log file and the log file summary to a blockchain based on a consensus mechanism;
sending, by the one or more processors executing the blockchain function module, the log file summary to the one or more processors executing the service logic execution module;
sending, by the one or more processors executing the service logic execution module, the log file summary to one or more devices associated with the paying user and/or the receiving user for the one or more devices associated with the paying user and/or the receiving user to query the blockchain for the log file by using the log file summary.
	Here, the claims are directed to the abstract idea(s) of transferring funds associated with a transaction (i.e. a resource amount) from a first account (i.e. paying user identifier) to a second account (i.e. receiving user identifier) after verifying transaction data, and then recording a result of the transfer in a database (e.g., the blockchain).  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic practice (e.g., mitigating risk before conducting and recording a transaction, and/or performing and recording a transaction), and/or a commercial interaction (e.g., where one or more nodes manage a transaction between a paying user and a receiving user to ensure the transaction is verified, executed, and recorded).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  Additionally, the Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’”  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear the claims (e.g., claim 1) focuses on an abstract idea, and not on any improvement to technology and/or a technical field.  It is also noted that the performance of the one or more process steps using a generic computer component (e.g., a module, a node, blockchain network, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 1 recites the additional elements of:  one or more processors executing a service logic execution module of a designated member node; one or more processors executing a database management module of the designated member node; and one or more processors executing a blockchain function module of the designated member node.  The various processors, modules (i.e. service logic execution module, database management module, blockchain function module) and the designated member node are all recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  Furthermore, Examiner finds no indication in the Specification, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  See e.g., Specification [0127]; [0136-0139].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Independent claim 9 recites the additional element of:  querying the blockchain for the log file by using the log file summary.  The querying step is recited at a high level of generality and is merely used as a means of data gathering (i.e. gathering a log file) based on an associated identifier (i.e. a hash of the log file), which is a form of insignificant extra-solution activity.  See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) ("The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions."); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd sub nom Bilski v. Kappas, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity).  Independent claim 15 recites the additional elements of:  one or more processors; one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors; and querying the blockchain for the log file by using the log file summary.  As with claim 1, claim 15 also describes the computing components (e.g., processors, non-transitory computer-readable memories) at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  As per the querying step, the querying of data based on an identifier (e.g., a hash) is extra-solution activity and it fails to integrate the abstract idea into a practical application.  Accordingly, whether considered individually or as a combination the additional elements fail to integrate the judicial exception into a practical application.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of various modules, processors, memory, and/or nodes amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  As per the querying step which was considered to be extra-solution activity in Step 2A, this step has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The querying step merely describes the identifying, locating, and/or collection of data (i.e. a recorded log file) based on an identifier (e.g., a hash of the log file), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  See also Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) ("The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions."); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd sub nom Bilski v. Kappas, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity).  Furthermore, the background section of Applicant’s Specification indicates that it was known in the art at the time the invention was filed to execute and record transactions and to then query a platform for income and expenditure records of accounts for verification.  Specification [0003].  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	Therefore, claims 1, 9 and 15 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-3, 6, 8, 10, 14, 16, 20, 22-23, 25-26 and 28-29 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	Dependent claims 2, 10 and 16 merely provide an intended result of why the blockchain transaction is broadcasted to the blockchain network, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claim 3 further refines the abstract idea by providing a modification success notification.  The claim also refines the abstract idea by refining the timing of when the log file is generated (e.g., after receiving the modification success notification), however, the claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claim 6 recites the additional elements of:  determining, by the one or more processors executing the blockchain function module, whether the log file is published to the blockchain by querying the blockchain; and in response to determining that the log file is published to the blockchain, sending, by the one or more processors executing the blockchain function module, the log file summary to the one or more processors executing the service logic execution module.  The determining step is recited at a high level of generality and this element in combination with the sending of the log file could reasonably be characterized as a form of insignificant post solution activity as they amount to the gathering and sending of data.  MPEP 2106.05(g).  Examiner notes that the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection, receipt and/or transmitting of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Dependent claims 8, 14 and 20 further refine the abstract idea by describing the particular verification that must be performed for the transaction, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claims 22, 25 and 28 further refine the abstract idea by describing what information is, or is not, included with the log file summary.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Dependent claims 23, 26 and 29 further refine the abstract idea by describing when log file summary is sent to the user(s), however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Response to Arguments
Double Patenting Rejection
	Applicant indicates that they have amended the independent claims to make them patentably distinctive over the claims of the ‘876 patent.   Amendment, p. 9.  Examiner agrees and has withdrawn the double patenting rejection in view of the claim amendments.
Claim Rejections – 35 U.S.C. § 112(a)
	Applicant argues that generating a “log file recording a history of software operations” was well known in the art before this application, and concludes that Applicant's specification need not disclose what is well known in the art and complies with §112(a).  Amendment, p. 10.  Applicant references https://www.xplg.com/application-logs-what-how/ (herein XPLG) to support their argument that logging a history of software operations is was well known in the art.  Id.  Examiner respectfully disagrees with applicant’s conclusion.  Examiner contends that the claimed invention is not merely claiming the generation of a log file.  Rather, the claim requires that the log file be generated at a particular time (i.e. prior to the blockchain network performing the consensus verification on the transaction request), and that the log file contains specific information that is pertinent to the claimed invention (i.e. a log file recording a history of software operations of the account balance modification operation).  Although the claimed invention and the disclosure describe the desire to log the software operations of an account balance modification operation, they both fail to describe how this particular event/operation would be identified and/or recorded so that it could be included in the log file.  XPLG indicates that “The types of information and format of messages found in an application log file will vary by application. This is because these variables aren’t determined by external guidelines or by the operating system. Rather, the developers of the software application control what goes into the log file. They’re the ones making decisions about what events and information would be useful to log and how it should be done.”  XPLG p.2 “What Does an Application Log File Include?”.  In this instance, the developer/inventor fail to indicate how they control that the software operations of an account balance modification operation go into the log file.
	Applicant also cites MPEP 2161.01 and indicates that “a specification need not disclose what is well known in the art.”  Amendment, p. 10.  Examiner notes that the section of MPEP cited by applicant pertains to enablement, however the 35 U.S.C. 112(a) rejection in the Office Action pertains to written description which  is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  The written description requirement mandates that "the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date." Ariad Pharma., 598 F.3d at 1351, citing Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991).  In other words, "the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed." Id.  "The adequacy of the written description (i.e., the disclosure) is measured from the face of the application" and "the disclosure must show [the inventor] had invented each feature that is included as a claim limitation." New Railhead Mfg., 298 F.3d at 1295.  "A 'mere wish or plan' for obtaining the claimed invention is not adequate written description." Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).  In this instance, Applicant had a mere wish to record particular operations at a particular time in a log file, however the disclosure fails to indicate how this particular log file would be generated.
	Accordingly, Examiner is maintaining the 35 U.S.C. §112(a) rejection for the reasons cited the response above and for those cited in the 35 U.S.C. §112(a) rejection seen above.
Claim Rejections – 35 U.S.C. § 112(b)
	Claims 1-3, 6, 8 and 22-23 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have addressed the previously cited issues, accordingly the prior rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 101	Applicant argues that the claims do not recite certain methods of organizing human activity.  Amendment, pp. 13-14.  Examiner respectfully disagrees.  According to the Specification, in conventional online electronic transactions, a centralized settlement platform (such as a bank or Alipay) is responsible for managing an account of a user. Specification [0003].  The Specification describes that transactions between users are executed and recorded by using the settlement platform, and the users may query the settlement platform for income and expenditure records of the accounts of the users for verification.  Id.  The claimed invention is intended to improve the manner income and expenditures records for user accounts are stored.  Specification [0003-0005].  Consistent with the disclosure independent claim 1 recites a series of steps pertaining to the verification, processing and recording of a transaction.  When considered collectively and under the broadest reasonable interpretation, the limitations of claim 1 recite a method of transferring funds associated with a transaction (i.e. a resource amount) from a first account (i.e. paying user identifier) to a second account (i.e. receiving user identifier) after verifying transaction data, and then recording a result of the transfer in a database (e.g., the blockchain).  Accordingly, Examiner contends that the claims recite a certain method of organizing human activity in the form of a fundamental economic practice (e.g., mitigating risk before conducting and recording a transaction, and/or performing and recording a transaction), and/or a commercial interaction (e.g., where one or more nodes manage a transaction between a paying user and a receiving user to ensure the transaction is verified, executed, and recorded).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.
	Applicant argues that certain parts of the claim 1 pertaining to the generating of the log file and the generating of the log file summary should be identified as additional elements beyond the alleged judicial exception, and that these additional elements integrate the abstract idea into a practical application.  Amendment, pp. 14-16.  Examiner respectfully disagrees.  As indicated in the 101 rejection seen above, Examiner has identified the abstract idea as “transferring funds associated with a transaction (i.e. a resource amount) from a first account (i.e. paying user identifier) to a second account (i.e. receiving user identifier) after verifying transaction data, and then recording a result of the transfer in a database (e.g., the blockchain).”  Based on this characterization, Examiner contends that the generating of a log file recording a history of software operations of the account balance modification operation and generating a log file summary by applying a hash algorithm to the log file would be part of the abstract idea and would not be an additional element.  These features are essentially describing the creating of a transaction record (e.g., a record recording a funds transfer) and a transaction identifier, where the claimed log file acts as a transaction record and the log file summary acts as a transaction identifier.  The Background section of applicant’s Specification discloses, or at least suggest, that the recording of expenditure and income records and retrieving those records is a common occurrence for online electronic transactions (i.e. a fundamental economic practice).  Specification [0003].  
	Additionally, even if all of the claim elements noted by Applicant on page 15 of the remarks were considered to be additional elements, Examiner contends that the claim would still be ineligible.  For example, as currently recited, the generating of the log file is recited at a high level of generality.  While the claim provides details as to the type of information recorded in the log file (e.g., a history of software operations of the account balance modification operation), the claim is silent as to the particular manner the log file is generated.  Applicant’s disclosure also fails to elaborate on the particular manner the log file is generated and largely reiterates the language found in the claim.  See e.g., Specification [0051].  In order to generate the log file summary the claimed invention applies a hash to the log file.  Again, both the claims and the specification fail to elaborate on any particular method (i.e. series of steps) that must be used to generate the log file such that it indicates the generating of the log file summary offers a technical feature and/or improvement.  Accordingly, Examiner finds no indication that the manner the log file and/or log file summary is generated and/or used provides any improvement to a computer, or to any other technology or technical field.  The additional elements do not implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim.  They do not transform or reduce a particular article to a different state or thing.  They do not apply the abstract idea in a meaningful way beyond merely linking it to a particular technological environment.  Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.
	Applicant argues that "prior to the blockchain network performing the consensus verification on the transaction request, generating, by the one or more processors executing the service logic execution module, a log file recording a history of software operations of the account balance modification operation, and sending the log file to the one or more processors executing a blockchain function module of the designated member node, wherein the history of software operations of the account balance modification operation comprises: history of software operations of a windows system, a service logic processing system, or a database management system, wherein a suffix of the log file comprises: .log." (Emphasis added by Applicant) is not a well-understood, routine, conventional activity in the field, and thus indicates that an inventive concept is present in the claim.  Amendment, pp. 16-17.  Examiner respectfully disagrees.  As indicated in the remarks above, the generating of a log file would fall within the confines of the abstract idea because it is merely describing a fundamental economic practice of recording a transaction.  Since this feature is part of the abstract idea it cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Furthermore, neither the claim nor the specification provide any indication that the manner in which the log file is generated requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  In fact, Applicant’s disclosure is silent as to the particular manner the log file is generated.  That is, while the disclosure and the claim provide some indication as to what the log file comprises, neither the claim nor the disclosure provide any indication as to how the service logic execution module, or any other device/software, generates this log file.  Accordingly, Examiner finds no indication that the claimed invention offers an improvement to the functioning of the computer, or to any other technology or technical field.  The additional elements do not implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim.  They do not transform or reduce a particular article to a different state or thing.  They do not apply the abstract idea in a meaningful way beyond merely linking it to a particular technological environment.  There is no indication that the limitations add a specific limitation other than what is well-understood, routine, conventional activity in the field.  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	Accordingly, Examiner is maintaining the 35 U.S.C. §101 rejection on all claims for the reasons cited the response above and for those cited in the 35 U.S.C. §101 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Unger et al. (US 2020/0028697 A1) discloses a system and method for compliance of transactions in a blockchain environment and distributed ledger technologies using off-chain information without co-ownership of private keys.  Unger Abstract; [0013].
Mercuri et al. (US 2019/0013948 A1) discloses a system/method where a storage service generates a hash of a new event/object and stores the event/object and the hash in off-chain storage. Mercuri [0059].  Mercuri discloses that the hash may be used to identify blockchain objects stored in the off-chain storage and to verify that the blockchain objects stored in the off-chain storage are the same as those on the blockchain.  Id.
Wu et al. (US 11,145,017 B1) discloses a method for recording documents as a data block that is added to a ledger of transactions.  The document package is bundled and signed, and a cryptographic hash of the package is computed.  Wu Abstract; Col. 35 lines 31-64. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        May 11, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685